Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-32 and 35-37 are pending.
Claims 1-32 and 35-37 are allowed.

Withdrawn Objections
Objections to claims 15, 22 and 23 are withdrawn in light of the amendments made by the applicant.

Withdrawn Rejections
	Rejection of claims 1-33 under 35 USC 112(b) is withdrawn under the condition that the Applicant perfect the deposit by the time the issuance fee is paid (see DEPOSIT REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§ 1.801-1.809 below).  
Rejection of claims 8, 12 and 33 under 35 USC 112(b) is withdrawn in light of amendments made by the Applicant.
Rejection of claims 8, 12 and 33 under 35 USC 112(d) is withdrawn in light of amendments made by the Applicant.
	Rejection of claims 1-36 under 35 USC 112(a) for failing to comply with the enablement requirement is withdrawn under the condition that the Applicant perfect the deposit by the time the issuance fee is paid (see DEPOSIT REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§ 1.801-1.809 below).  
	Rejection of claims 8, 12, 28 and 33 under 35 USC 112(a) for failing to comply with the written description requirement is withdrawn in light of the amendment made by the Applicant. 

Request under 1.105
The Expungement of Information request under 37 CFR § 1.59 to expunge the Response to Request for Information under 37 CFR § 1.105 has been received on 09/28/2021. 
The examiner has reviewed the information received under 37 CFR 1.105 and it has not been found to be material to patentability.

Closest Prior Art
The closest prior art is Waycott, (Pub. No. : US 2018/0125024 A1; published May 10, 2018) which teaches lettuce line SVLN7347, which shares many of the same characteristics as instant NUN 06237 LTL including plant type, anthocyanins, leaf glossiness, leaf thickness, trichomes, mature leaf color and blistering; however, the plants differ in at least midrib prominence when grown in the same conditions. 

DEPOSIT REQUIREMENT OF ALLOWANCE UNDER 37 CFR §§   1.801-1.809
Applicant has stated in the paper filed on 07/31/202 that a deposit of seed of variety NUN 06237 LTL will be made according to the criteria set forth in 1.801-1.809.  Therefore, no 35 USC 112, 1st paragraph or 2nd paragraph rejection has been maintained even though it is apparent that seed of said variety is essential to the claimed invention and that the deposit is necessary for enablement for the claimed invention.  Since the application is otherwise in condition for allowance except for the needed deposit, and since the Office has received written assurance that an acceptable deposit will be made on or before payment of the issue fee, the Office is authorized to mail Applicant a Notice of Allowance and Issue Fee Due together with the requirement that the needed deposit along with the required statement be made within THREE (3) MONTHS of the mail date of this letter (see 37 CFR § 1.8099c)).
The deposit information in the specification and all claims that refer to the instant seed by name must be amended to include the deposit accession number.  These amendments should be submitted before the payment of the issue fee as an Amendment After Allowance under 37 CFR 1.312.  The statement of deposit in the specification shall contain:
(1) The Accession number for the deposit(s);
(2) The date of the deposit(s);
(3) A description of the deposited biological material sufficient to specifically identify and to permit examination; and
(4) The name and address of the depository.  (See 37 CFR 1.809(d)).

	
Conclusion
	Claims 1-32 and 35-37 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663